TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00697-CV


                                    R. F. and D. B., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 424TH DISTRICT COURT OF BURNET COUNTY,
   NO. 42686, THE HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellants R. F. and D. B. filed their notices of appeal on October 30, 2015 and

November 4, 2015, respectively. The appellate record was complete November 30, 2015,

making appellants’ briefs due December 21, 2015.            On December 21, 2015, counsel for

appellants filed motions for extension of time to file appellants’ briefs.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motions in part and

order counsel to file appellants= briefs no later than January 15, 2016. If the briefs are not filed

by that date, counsel may be required to show cause why they should not be held in contempt of

court.
              It is ordered on December 28, 2015.



Before Justices Puryear, Goodwin, and Field